Title: To Benjamin Franklin from John Shaffer, 7 October 1781
From: Shaffer, John
To: Franklin, Benjamin


Sir
Grand Chatlet 7th Octr 81
Mr DAutun Call’d upon me to settle this Afair with me but Has Ocation for some money As he has Expended a large sum— it is imposible to finnish if I do Not Give him some Money or bills for one half Of the Defesinsis & Expences Attending this Matter—
Thererfore I hope your Exelency will Not refuse to indorse my bills in Order to finnish this unhappy Affair for wich I shall Acnoladge my self to be Your Exelencys Most obedent & Very Humble Servant
J Shaffer
His Exelency Dacter Franklin
